Citation Nr: 1100067	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left hip disability, 
including bursitis, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a right hip disability, 
including bursitis, as secondary to service-connected lumbar 
strain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

 In October 2008, the Veteran indicated that she wanted to appear 
at a hearing before a Member of the Board.  However, in May 2009 
she withdrew her request for a hearing, asking instead that her 
appeal be sent to the Board without a hearing.    

The claims for service connection for right and left hip 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied service 
connection for a left hip contusion.  The Veteran was notified of 
this decision and of her appellate rights by letter dated 
February 11, 1994.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  In an August 2004 rating decision, the RO apparently reopened 
the prior claim of service connection for a left hip disability 
and denied the claim on the merits.  The Veteran was notified of 
this decision and of her appellate rights by letter dated August 
30, 2004.  A notice of disagreement was not received within the 
subsequent one-year period.




3.  Evidence submitted since the RO's August 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, and therefore raises a reasonable possibility of 
substantiating the claim for service connection for a left hip 
disorder.


CONCLUSIONS OF LAW

1.  The RO's December 1993 and August 2004 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the RO's 
August 2004 rating decision; thus, the claim of service 
connection for left hip disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the 
issue of whether new and material evidence has been received to 
reopen the claim of service connection for a left hip disability, 
the Veteran's claim is being granted to the extent that it is 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

In a December 1993 decision, the RO denied service connection for 
a left hip contusion on the basis that although the Veteran 
complained of a bruised hip due to an inservice injury, it was 
acute and transitory and resolved with no residuals.  The Veteran 
was notified of this decision and of her appellate rights by 
letter dated February 11, 1994.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, the 
RO's rating decision is final.  38 U.S.C.A. § 7105.

Thereafter, the Veteran sought to reopen her claim of service 
connection for a left hip disability.  The pertinent evidence 
added to the claims file at that time consisted of medical 
records from Neil A. Beinhaker, M.D., which reflected complaints 
of left hip pain with normal x-rays. 

In an August 2004 rating decision, the RO apparently reopened the 
prior claim of service connection for a left hip disability and 
denied the claim on the merits.  The RO determined that there was 
no evidence to show that a current hip condition was related to 
her fall in the military.  The Veteran was notified of this 
decision and of her appellate rights by letter dated August 30, 
2004.  A notice of disagreement was not received within the 
subsequent one-year period.  Therefore, the RO's rating decision 
is final.  38 U.S.C.A. § 7105.

The Veteran again seeks to reopen the claim of service connection 
for a left hip disability.  Prior unappealed decisions are final.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Although in the previous denials VA did not consider whether 
service connection was warranted for a left hip disability as 
secondary to service-connected low back disability, separate 
theories in support of a claim for a particular benefit are not 
equivalent to separate claims and a final denial on one theory is 
a final denial on all theories.  As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  Robinson v. Mansfield, 21 Vet 
App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").  According to the Court, the pertinent VA law 
requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of 
duplicate private medical records, VA outpatient medical records, 
a February 2008 VA examination pertaining to the low back, and a 
July 2009 VA examination pertaining to the hips.  

The duplicate records are copies of records previously in the 
claims file and therefore are not new and material.  The February 
2008 VA examination did not pertain to the left hip and neither 
do the VA outpatient records; thus, they are not new and 
material.  

The July 2009 VA examination pertained to the left hip.  The 
examiner diagnosed the Veteran as having trochanteric bursitis.  
The examiner provided an opinion that current left hip disability 
is not related to service or to the service-connected low back 
disorder; however, the examiner did not provide an opinion as to 
whether trochanteric bursitis of the left hip is permanently 
aggravated by the Veteran's service-connected low back 
disability.  The Veteran contends that her low back disability 
has negatively affected her left hip.  

The prior final rating decision denied the claim for lack of a 
current disability and medical nexus.  The record now includes 
medical evidence diagnosing a left hip disability and the Veteran 
has provided new lay testimony to the same.  The Court interprets 
the language of 38 C.F.R. § 3.156(a) as creating a low threshold, 
and views the phrase "raises a reasonable possibility of 
substantiating the claim" as "enabling rather than precluding 
reopening."  The Court emphasizes that the regulation is 
designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 
"does not require new and material evidence as to each 
previously unproven element of a claim."  Therefore, it would be 
illogical to require that a claimant submit medical nexus 
evidence when she has provided new and material evidence as to 
another missing element, in this case a current diagnosis, as it 
would "force the Veteran to provide medical nexus evidence to 
reopen his claim so that he could be provided with a medical 
nexus examination by VA."  See Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010)

Thus, the new and material evidence has been received as to the 
prior procedural defect of there being no "current disability."  
Thus, there is sufficient evidence to warrant a reopening of the 
claim based on the new and material evidence establishing a 
current diagnosis.  New and material evidence has been received 
since the RO's August 2004 decision; thus, the claim of service 
connection for left hip disability is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
left hip disability is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

The Veteran has made clear that she is claiming service 
connection or a right hip disability on a secondary basis only.  
She also claims that the left hip disability is related both to 
service and to service-connected low back disability.  However, 
the VCAA notice pertained to direct service connection and did 
not provide the secondary service connection attachment.  

In addition, although the Veteran was afforded a VA examination 
in July 2009, the VA examiner did not provide an opinion as to 
whether trochanteric bursitis of the hips is permanently 
aggravated by the Veteran's service-connected low back 
disability.  As such, a medical addendum opinion should be 
obtained.  Any recent VA treatment records should also be 
obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter pertaining to 
service connection for right and left hip 
disorders as secondary to service-connected low 
back strain.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Oakland Park VA treatment facility, 
dated from February 2008 forward.

3.  Thereafter, obtain a medical addendum 
opinion from the examiner who conducted the 
July 2009 VA examination, or, if 
unavailable, from another VA examiner.  The 
claims file must be reviewed by the 
examiner.  

If it is determined that an additional VA 
examination is required in order to provide 
the requested opinion, then an appropriate 
examination should be scheduled.

Based on a review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that trochanteric bursitis of the 
right and left hips is permanently 
aggravated by the Veteran's service-
connected low back strain.  If such 
aggravation is found present, the examiner 
should address the following medical 
issues: (1) The baseline manifestations of 
the Veteran's trochanteric bursitis of the 
right and left hips found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected low back strain 
disability based on medical considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Review the examination report to ensure 
that it is in compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, it should be 
returned to the examiner for completion of 
the inquiry.

5. Finally, re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


